DETAILED ACTION
This action is responsive to the Amendments and Remarks received 05/17/2022 in which claims 4, 12, and 21 are cancelled, claims 1, 14, and 20 are amended, and no claims are added as new claims.
Response to Arguments
Examiner incorporates herein previous Responses to Arguments.
On page 11 of the Remarks, Applicant contends Schretter is deficient because it teaches offset geometry used in CT scanning and allegedly because it does not teach obtaining different angular sections in an angle range of zero to 180 degrees.  Examiner disagrees such an argument is availing.  It appears Applicant is arguing conventional features known to the skilled artisan to exist in CT scanning technologies.  For example, Wikipedia explains, “Spinning tube, commonly called spiral CT, or helical CT, is an imaging technique in which an entire X-ray tube is spun around the central axis of the area being scanned. These are the dominant type of scanners on the market because they have been manufactured longer and offer a lower cost of production and purchase. The main limitation of this type of CT is the bulk and inertia of the equipment (X-ray tube assembly and detector array on the opposite side of the circle) which limits the speed at which the equipment can spin. Some designs use two X-ray sources and detector arrays offset by an angle, as a technique to improve temporal resolution.”  From Wikipedia alone, one can understand that the detector and emitter travel around the subject 180 degrees out of phase from one another such that the full 360 scan is possible from a 180 rotation (remember, x-rays travel through matter).  Because Applicant is arguing for a patent based on nothing more than conventional CT technology, Examiner is not persuaded of patentability.
On page 12 of the Remarks, Applicant contends Kim, and its reference to Pack, is deficient because Pack describes angles outside the claimed zero to 180 degree ranged.  Examiner disagrees such an argument is availing.  Applicant admits Pack explicitly says the angular range of the first image is zero to 180 degrees.  Applicant apparently thinks that because Pack uses a second image for motion compensation and that said second image may be from angles corresponding to 60 to 240 degrees, such a teaching fails to teach the claimed 0 to 180 range.  This is wrong.  The angular sections are offset is because motion happens along a temporal dimension and a temporal difference between two images occurs from those two images being taken at different times and thus different angles of the spinning gantry.  Pack clearly describes a scenario in which a first image is taken at zero degrees and a second image is taken at 60 degrees.  What Pack is really explaining is that 60 degrees might be an optimal gap between the two images, given the speed of rotation (look up Youtube videos of spinning gantries, it’s kind of interesting), so that an appreciable amount of motion can occur and be recognized (as opposed to noise).  In any event, Pack teaches the claimed range of zero to 180 degrees for taking the two images for motion compensation.  Thus, Examiner is not persuaded of error.  
Other claims are not argued separately.  Remarks, 13.
35 USC § 112(f)
35 U.S.C. 112(f) reads as follows:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1–11 and 13 disclose limitations that invoke 35 U.S.C. 112(f) under the analysis described in MPEP 2181.
According to MPEP 2181, 35 U.S.C. 112(f) is invoked by claim limitations that meet the following conditions:  (1) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (2) the non-structural term is modified by functional language, typically, but not always linked by the transition word “for” or another linking word or phrase, such as “configured to” or “so that”; and (3) the non-structural term is not modified by sufficient structure, material, or acts for achieving the specified function.  “Where a claim limitation meets the 3-prong analysis and is being treated under 35 U.S.C. 112, sixth paragraph, the examiner will include a statement in the Office action that the claim limitation is being treated under 35 U.S.C. 112, sixth paragraph.”  MPEP 2181(I)(C).
In claims 1–11 and 13, Applicant uses the phrase “[unit] configured to” for several limitations.  In each case, Examiner interprets such language as a non-structural term followed by a linking word or phrase, which links the non-structural term to recited functions.  In each case, the non-structural term is modified by functional language and is not modified by sufficient structure.  Therefore, the claims invoke 35 U.S.C. 112(f).  MPEP 2181(I).
Examiner finds that the units operable to perform the recited functions of claims 1–11 and 13 could be broadly construed as software modules or subroutines, or a computer or similar processing circuit or system of processors.  Regarding the interpretation that the units might be a processor or group of processors, the Examiner considered whether the functions recited in claims 1–11 and 13 are functions typically found in a commercially available off-the-shelf processor.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) (functions such as "processing," "receiving," and "storing" that can be achieved by any general purpose computer without special programming do not require disclosure of more structure than the general purpose processor that performs those functions).  Because the recited functions are the substance and focus of the invention claimed, the Examiner finds these functions are not typically available in an off-the-shelf processor.  Therefore, even if the terms invoke processors (or similar), the Examiner finds the functional recitations do not connote to the skilled artisan sufficient structure of the processors (or similar) claimed.  Accordingly, the phrase “[unit] configured to” is interpreted as invoking the application of 35 U.S.C. § 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5–9, 13–18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schretter (US 2011/0286573 A1), Bruder (US 2013/0077843 A1), Hagiwara (US 2017/0091962 A1) and Kim et al., "Cardiac motion correction based on partial angle reconstructed images in x-ray CT," Med Phys. 23 April 2015 (herein “Kim”).
Regarding claim 1, the combination of Schretter, Bruder, Hagiwara, and Kim teaches or suggests a medical imaging apparatus comprising: a data obtainer configured to obtain raw data by performing a tomography scan on an object, as an X-ray generator and an X-ray detector rotates around the object during the tomography scan, the X-ray detector generating the raw data by detecting X-ray during the tomography scan (Examiner interprets this language as describing a state of the art CT scanner; Schretter, Abstract:  teaches a CT scan at two angles, centered and offset, to obtain image data; Schretter, ¶ 0002:  teaches CT scanners include an x-ray source and x-ray detector rotating about a center of rotation; Schretter, ¶ 0041:  teaches obtaining acquired projection data 504); a processor configured to perform a medical image processing method while the tomography scan is being performed on the object, the medical image processing method including:  obtaining, based on the raw data obtained by the data obtainer from the tomography scan, first data and second data corresponding to respective different angular second of the raw data, each of the different angular sections being in an angle range of 0° or greater and less than 180° (Examiner notes the different angular data acquired by the CT scanner is conventional CT scanning technology, i.e. it is how a CT scanner works; From Wikipedia: “The multiple X-ray measurements taken from different angles are then processed on a computer using reconstruction algorithms to produce tomographic (cross-sectional) images (virtual ‘slices’) of a body.”; Schretter, ¶ 0035:  teaches the acquired projection data represents a plurality of angular positions; Schretter, ¶ 0026:  teaches medical scanning involves rotation and angular sections imaged through angular sampling; see also Schretter, ¶ 0031; Kim, Section 1:  teaches prior art partial angle reconstruction (PAR) approaches for motion estimation and motion compensation having a short scan range and cites to endnote 17, which is a GE patent on PAR that uses, for example, 0° and 60° for the first image and second image); extracting motion information of the object, based on the first data and the second data (Schretter, ¶¶ 0041–0042:  teach the raw acquired projection data is compared to reference projection data to determine motion data of objects during the imaging scan; Schretter, Figs. 4 and 5:  illustrates the first and second data 406 and 408 collectively being the acquired projection data 504), the motion information including a motion index for a field of interest (FOI) of a user, the motion index representing a predetermined index value defined by a range of a size of a motion vector (Schretter may suggest, but does not explicitly teach, motion vectors used in CT scanning for characterizing the motion of the object/patient under inspection; Bruder, ¶ 0007:  teaches determining motion vectors between first and second CT images to represent motion information; Examiner finds the motion index is simply a representation of the motion at a given position within the image; Bruder, ¶ 0089:  teaches outputting the motion map; Schretter, ¶ 0040:  teaches a motion map used for motion estimation and motion compensation; Schretter, Fig. 7 and Bruder, Fig. 3:  teach the motion index values (x,y) as the position of the motion vectors shown by virtue of being displayed in a two-dimensional, rectangular space; Bruder, ¶¶ 0100–0102:  teaches a thresholding algorithm used to determine a “relevant partial region” of motion (i.e. Applicant’s FOI) by finding motion vectors that exceed the threshold; Schretter, ¶ 0044:  teaches thresholding wherein values below the threshold are zeroed-out); determining scan proceeding information corresponding to a percentage or ratio of the tomography scan completed and associating the motion information with the percentage or ratio of the tomography scan completed (Schretter, Fig. 7 and ¶¶ 0032 and 0047:  teach a user interface displaying a motion map to a clinician; Schretter, Fig. 7 and ¶¶ 0041, 0042, and 0047:  teach a user interface displaying a motion map to the scanning technician along with data of the procedure (i.e. when the motion occurred); Scans proceed along the time domain so that motion would indicate motion during a certain time period within the procedure of the scan; more on the rationale for the rejection of this feature below); and generating partial angle reconstruction images of portions of the object, reconstructed based on the first data and the second data corresponding to the respective different angular sections, each of the different angular sections being in an angle range of 0° or greater and less that 180° (Kim, Section 1:  teaches prior art partial angle reconstruction (PAR) approaches for motion estimation and motion compensation having a short scan range and cites to endnote 17, which is a GE patent on PAR that uses, for example, 0° and 60° for the first image and second image; Kim, Section 1:  goes on to teach, “A PAR image sequence is then generated using small consecutive portions of a short scan range with angular overlapping allowed.”); and an output interface providing the scan proceeding information corresponding to the percentage or ratio of the tomography scan completed, and as the tomography scan proceeds on the object, providing the motion information in association with the scan proceeding information corresponding to the percentage or ratio of the tomography scan completed, the motion information provided in association with the scan proceeding information varying as the tomography scan proceeds on the object (Schretter, Fig. 7 and ¶¶ 0041, 0042, and 0047:  teach a user interface displaying a motion map to the scanning technician along with data of the procedure (i.e. when the motion occurred); Scans proceed along the time domain so that motion would indicate motion during a certain time period within the procedure of the scan; Applicant’s feature of simultaneously displaying to a user the motion information and the reconstructed medical image (a series of images provided in CT scanning represents the progress of the scan, since the images are cross-sectional slices of the object along the time axis) is obvious because (1) displaying two images simultaneously is conventional technology; and (2) Schretter’s teaching, in paragraph [0047], that the motion map can be used to instruct a clinician of which regions of the medical image are unsuitable for diagnosis, in conjunction with the reconstructed image itself, would suggest to a skilled artisan displaying both the medical image and the motion map simultaneously and during scanning to help the viewer quickly and reliably identify the areas in the image adversely affected by motion; Even though Examiner finds Schretter’s teachings alone may suggest this feature, in order to expedite prosecution the rejection additionally relies on the teachings of Hagiwara, which explains in paragraph [0098] and the description regarding Fig. 11 (paragraphs 0092–0096) that a motion index is displayed to the operator along with a time dimension representing information about the progress of the scanning procedure for the operator to select a low-motion period for obtaining good CT images with low artifacts.  As paragraph [0089] of Hagiwara explains, information regarding re-imaging due to motion is provided to the operator in real-time; Accordingly, the combination of Schretter and Hagiwara teaches or suggests Applicant’s claimed feature).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Schretter’s teachings to arrive at Applicant’s feature of simultaneously displaying to a user the motion information and the reconstructed medical image because (1) displaying two images simultaneously is conventional technology; and (2) Schretter’s teaching, in paragraph [0047], that the motion map can be used to instruct a clinician of which regions of the medical image are unsuitable for diagnosis in conjunction with the reconstructed image would suggest to a skilled artisan displaying both the medical image and the motion map simultaneously to help the viewer quickly and reliably identify the areas in the image adversely affected by motion.  This rationale applies to all modifications of Schretter used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the teachings of Schretter, with those of Bruder, because both references are drawn to determining motion information in a CT environment (same as Applicant’s endeavor) and because motion vectors, the overwhelmingly conventional way to characterize movement in the field of imaging, can describe the motion or displacement of the object under inspection (Bruder, ¶ 0007).  This rationale applies to all combinations of Schretter and Bruder used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the teachings of Schretter and Bruder, with those of Hagiwara, because all three references are drawn to determining motion information in a CT environment (same as Applicant’s endeavor) and because displaying to the operator both motion information and progress information during the scanning procedure allows the operator to select a low-motion period for obtaining good CT images with low artifacts.  This rationale applies to all combinations of Schretter, Bruder, and Hagiwara used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the teachings of Schretter, Bruder, and Hagiwara, with those of Kim, because all four references are drawn to determining motion information in a CT environment (same as Applicant’s endeavor) and because Kim’s use of partial angle reconstruction images in a CT environment to perform motion estimation and motion compensation, a known prior art technique at the time of Kim’s disclosure, is for the same purpose as Applicant’s use such that Applicant’s combination is nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Schretter, Bruder, Hagiwara, and Kim used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Schretter, Bruder, Hagiwara, and Kim teaches or suggests the medical imaging apparatus of claim 1, wherein the output interface is configured to display the motion information as at least one of a value of the motion index and a motion map (Schretter, Fig. 7 and ¶¶ 0032 and 0047:  teach a user interface displaying a motion map to a clinician).
Regarding claim 3, the combination of Schretter, Bruder, Hagiwara, and Kim teaches or suggests the medical imaging apparatus of claim 1, wherein the output interface is configured to display the motion information with a medical image generated by reconstructing the raw data (Schretter does not explicitly teach displaying both the motion map and the reconstructed medical image simultaneously on the display; However, Examiner finds Schretter’s teaching, in paragraph [0047], that the motion map can be used to instruct a clinician of which regions of the medical image are unsuitable for diagnosis in conjunction with the reconstructed image would suggest to a skilled artisan displaying both the medical image and the motion map simultaneously to help the viewer quickly and reliably identify the areas in the image adversely affected by motion).
Regarding claim 5, the combination of Schretter, Bruder, Hagiwara, and Kim teaches or suggests the medical imaging apparatus of claim 1, wherein the processor is configured to: calculate the motion vector based on the first data and the second data (Schretter may suggest, but does not explicitly teach motion vectors used in CT scanning for characterizing the motion of the object/patient under inspection; Bruder, ¶ 0007:  teaches determining motion vectors between first and second CT images to represent motion information); and extract the motion information based on the motion vector (Bruder, ¶ 0007:  teaches determining motion vectors between first and second CT images to represent motion information).
Regarding claim 6, the combination of Schretter, Bruder, Hagiwara, and Kim teaches or suggests the medical imaging apparatus of claim 5, wherein when the motion index is to be provided:  the processor extracts at least one pixel of which the size of the motion vector is equal to or greater than a threshold from a plurality of pixels corresponding to the FOI (Bruder, ¶¶ 0100–0102:  teaches a thresholding algorithm used to determine a “relevant partial region” of motion (i.e. Applicant’s FOI) by finding motion vectors that exceed the threshold; Schretter, ¶ 0044:  teaches thresholding wherein values below the threshold are zeroed-out), and determines a value of the motion index by using the size of the motion vector of the extracted at least one pixel; and the output interface is configured to output the calculated value of the motion index as the motion information (Examiner finds the motion index is simply a representation of the motion at a given position within the image; Bruder, ¶ 0089:  teaches outputting the motion map; Schretter, ¶ 0040:  teaches a motion map used for motion estimation and motion compensation; Schretter, Fig. 7 and Bruder, Fig. 3:  teach the motion index values (x,y) position of the motion vectors shown by virtue of being displayed in a two-dimensional, rectangular space). 
Regarding claim 7, the combination of Schretter, Bruder, Hagiwara, and Kim teaches or suggests the medical imaging apparatus of claim 5, wherein the processor is configured to generate a motion map by mapping a certain color to each of pixels according to a size of the motion vector of each of the pixels (Schretter, Fig. 7:  illustrates a “heat map,” which is a conventional way to display magnitudes of intensity of an attribute; Schretter, Fig. 7:  illustrates a motion map wherein lower areas of motion appear darker and higher levels of motion appear lighter; Schretter, ¶ 0043:  teaches the motion map could be a binary motion map; Those skilled in the art know a binary image is a black and white image; Schretter, ¶ 0043:  teaches amplitude motion maps, which suggests colors indicating the amplitudes and also teaches thresholding and zeroing out motion, which, when combined with the taught binary image, would teach low motion being indicated with the color, black while higher motions being indicated with white).
Regarding claim 8, the combination of Schretter, Bruder, Hagiwara, and Kim teaches or suggests the medical imaging apparatus of claim 7, wherein the output interface is configured to: overlap a medical image generated by reconstructing the raw data with the motion map; and display a result of the overlapping (Examiner finds overlap is not a good word as the art uses “overlap” and “overlay” in different contexts; Bruder, Fig. 3 and ¶¶ 0026 and 0089:  teach overlaying a motion map on a reconstructed CT image).
Regarding claim 9, the combination of Schretter, Bruder, Hagiwara, and Kim teaches or suggests the medical imaging apparatus of claim 5, wherein the processor is configured to: reconstruct a first image and a second image, based on the first data and the second data; and calculate a motion vector of each pixel by using the first image and the second image (Bruder, ¶ 0007:  teaches determining motion vectors between first and second CT images to represent motion information).
Regarding claim 13, the combination of Schretter, Bruder, Hagiwara, and Kim teaches or suggests the medical imaging apparatus of claim 1, wherein the different angular sections are opposite angular sections and in a range of 0° or greater to less than 180° (Schretter, ¶ 0031 and Fig. 1:  teach angular sweeps from 0 to 180 degrees, but also teaches any other sampling ranges, which would suggest 0 to 179.99 degrees to the skilled artisan).
Claim 14 lists the same elements as claim 1, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 15 lists the same elements as claim 2, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 16 lists the same elements as claim 3, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 17 lists the same elements as claim 5, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 18 lists the same elements as claim 6, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but in CRM form rather than apparatus form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schretter, Bruder, Hagiwara, Kim, and Dyer (US 2019/0021797 A1).
Regarding claim 10, the combination of Schretter, Bruder, Hagiwara, Kim, and Dyer teaches or suggests the medical imaging apparatus of claim 1, wherein the output interface is configured to output a notification message when a value of the motion index provided as the motion information is equal to or greater than a threshold (Dyer, ¶ 0074:  teaches alerting a clinician of movement above a threshold by visual alert on a display).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the teachings of Schretter, Bruder, Kim, and Hagiwara, with those of Dyer, because all five references are drawn to determining motion in e.g. a CT environment (same as Applicant’s endeavor) and because a visual alert of movement to a clinician is a key feature to medical imaging devices (all three references demonstrate this motivation, but particularly Dyer, ¶ 0074).  This rationale applies to all combinations of Schretter, Bruder, Hagiwara, Kim, and Dyer used in this Office Action unless otherwise noted.
Claim 19 lists the same elements as claim 10, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schretter, Bruder, Hagiwara, Kim, and Lee (US 2016/0256127 A1).
Regarding claim 11, the combination of Schretter, Bruder, Hagiwara, Kim, and Lee teaches or suggests the medical imaging apparatus of claim 1, wherein the processor is configured to: stop scanning when it is determined that a motion amount of the object is equal to or greater than a threshold, based on the motion information; and re-scan the object from a location on the object where the scanning has stopped (Lee, ¶ 0302:  teaches rescanning when the motion is above a threshold; Examiner notes Lee has common inventorship and assignment, but that the publication is more than one year prior to the filing date of the instant Application).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the teachings of Schretter, Bruder, Kim, and Hagiwara, with those of Lee, because all five references are drawn to determining motion in e.g. a CT environment (same as Applicant’s endeavor) and because excessive motion would obviously require re-scanning since motion artifacts are unsuitable for diagnosis (Schretter, ¶ 0047).  This rationale applies to all combinations of Schretter, Bruder, Hagiwara, Kim, and Lee used in this Office Action unless otherwise noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wshah (US 2017/0132785 A1) teaches motion fields and optical flow ¶ 0034.
Dyer (US 2019/0021797 A1) teaches alerting a clinician when movement exceeds a threshold on a visual display.
Utsunomiya (US 2017/0186200 A1) teaches a motion map using coloring based on intensity in a CT imaging application (¶ 0136).
Parikh (US 2011/0249880 A1) teaches halting imaging upon detection of excessive movement (¶ 0026).
Hagiwara (US 2017/0091962 A1) teaches displaying a motion index to an operator along with a process scanning timeline for selecting a time period corresponding to low-motion, low-artifact images (Fig. 11 and corresponding description para. 92–96).
GE Healthcare, “Setting Up a CT Scan,” Aug. 1, 2010, available on Youtube at https://www.youtube.com/watch?v=Hy8VDsCUtHc, accessed on 03/27/2021. Minute 7:30 teaches the CT progress screen on a GUI wherein a progress bar updates and displays a ratio or percentage of the completed scan.
Kelvin Ng, “Basic CT overview Part 2,” June 28, 2013, available on Youtube at https://www.youtube.com/watch?v=W6k_piF8Fbw, accessed on 03/27/2021.  Minute 3:10 demonstrates a progress screen with a progress bar for the CT scan and simultaneously displaying the generated CT images.
Pack (US 2011/0142313 A1) teaches partial angle reconstruction for motion estimation and motion compensation (as described by Kim) and teaches angles of 0 and 60 degrees for the first and second images (see e.g. ¶ 0032).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481